IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,588


EX PARTE DAVID EUGENE FIELDS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR04-024HC IN THE FOURTH DISTRICT COURT

FROM RUSK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a
controlled substance and sentenced to twenty years' imprisonment. The Sixth Court of Appeals
affirmed his conviction. Fields v. State, No. 06-04-00074-CR (Tex. App.-Texarkana, delivered
January 6, 2005, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to file petition for discretionary review pro se. We remanded this application to the trial
court for findings of fact and conclusions of law.
	Appellate counsel testified at a live evidentiary hearing. Based on that testimony, the trial
court has entered findings of fact and conclusions of law that appellate counsel failed to advise
Applicant of his right to petition for discretionary review pro se. The trial court recommends that
relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Sixth Court of Appeals in Cause No. 06-04-00074-CR that affirmed his conviction
in Case No. CR04-024 from the Fourth District Court of Rusk County. Applicant shall file his
petition for discretionary review with the Sixth Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: January 10, 2007
Do not publish